DETAILED ACTION
	Receipt of Applicant’s Amendment, filed April 8, 2021 is acknowledged.  
Claims 1, 7, 21, 27-29, 34, 35, 37, 43 were amended.
Claims 3-5, 8-20, 22-24, 30-33 were cancelled.
Claims 1, 2, 6, 7, 21, 25-29, 34-43 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 6, 7, 21, 25-29, 34-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 1, 21, and 28 recites “determining, by the at least one processor of the server device, an intent associated with the input data based on dominance of item categories of a determined available supply of items listed in an electronic marketplace, and dominance of attributes associated with the item categories”.
Applicant has cited to multiple paragraphs (Remarks dated April 8, 2021 page 9).  Most of which mention user intent but do not provide any incite regarding how it is determined.  Paragraphs [0081] – [0083] appear to provide the most detail regarding how the device determines user intent.  Within these paragraphs the intent is determined based on parsing the user input, finding the dominant object from the longest fragment, and further refining by identifying dominant objects of interest.  None of the recited means of determining user intent suggest that the intent is determined based on a determined available supply of items listed in an electronic market place.  Paragraph [0083] recites an example, where after the user intent is determined “if the user intent is shopping for a specific item”, the system uses dominant item categories in a given item inventory, and that the knowledge graph may use dominant (e.g. frequency occurring in an item inventory) attributes.  This clearly articulates that within the invention disclosed in the specification, that the determination of user intent is not based on dominance of item categories of a determined available supply of items in an electronic marketplace.


There is no recitation in the original specification of the intent being determined based on a detected location of the client device.  Paragraph [0043] recites the system seeking to understand a user’s intent, and implicit information (e.g. geolocation) as two distinct elements within the system.  This paragraph explicitly identifies the understanding of user intent as a separate element than the implicit information obtained (being the geolocation data).  There are many other recitations of obtaining geolocation data of the user within the specification, yet none of these recitations relate to determining the user intent.  There is no support in the original specification of the intent being determined based further in part on detected location.

Claims 35, 38, and 41 recite “wherein the normalized input data is parsed to further identify a gifting intent of the user, and the intent is determined based further on the identified gifting intent”.  
There is no recitation in the original specification for two distinct intents being determined, much less an “intent” being determined based upon an identified “gifting intent”.

Claims 1, 21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
(A) The breadth of the claims (MPEP2164.08):  The breadth of the claims is narrower and incommensurate than the device disclosed in the specification.  Please see the new matter rejection above regarding the distinctions between the scope of the claims and the specification.
(B) The nature of the invention and (C) The state of the prior art (MPEP2164.05(a)):  Within the field of art the determination of a user’s intention is a nebulous concept.  It is typically extrapolated from text directly entered by the user.  For example, if the user enters a search query, then the user’s intention is identified as wanting to view the queried subject matter.  In some cases, the user’s text query itself is identified as the user’s “intention”.  This is in line with the recitation of how the user’s intention is determined in Paragraphs [0081]-[0083] of the specification.  In other cases, known information about the user may be used to determine a user’s intention.  The state of the art would not see a way to identify a user’s intention using information which is not related to the user at all (i.e. availability of inventory supplies).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill (MPEP2164.05(B)):  One of ordinary skill in the art would be able to identify a user’s intention based upon a given query as is detailed in Paragraphs [0081]-[0083].  One of ordinary skill in the art would be able to determine the availability of invention within a marketplace by querying the market for such data.  One of ordinary skill in the art would be able to determine the user’s location (for example, using a GPS as is detailed in Paragraphs [0067]).  One of ordinary skill in 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art (MPEP2164.03): Within the field of art, one of ordinary skill would not expect to be able to determine a user’s intention using information that is not related to the user at all (i.e. the availability of items in inventory).  A user’s intention is explicitly tied to the user, thus a user’s intention may only be hypothesized using information gleamed from the user.  Information which is completely unrelated to a user would not be expected to be able to be used to determine a user’s intention.
 (F) The amount of direction provided by the inventor (MPEP2164.03): No directed has been provided for determining intent in this manner.  Paragraphs [81-83] describe determining intent, but does not describe it being determined based upon “dominance of item categories of a determine available supply of items listed in an electronic marketplace; and dominance of attributes associated with the item categories”.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples (MPEP2164.02): No working examples have been provided.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (MPEP2164.06):  It appears to be logically impossible to determine a user’s intent based upon the availability of supply of items in an electronic marketplace, regardless of the amount of experimentation performed.
Based upon the above Wand analysis it is determined that one of ordinary skill in the art at the time the invention was filed would not be able to build a device that 
Claims 1, 21, and 28 – determining, by the at least one processor of the server device, and intent associated with the input data; determining dominance of item categories of a determined available supply of items listed in an electronic marketplace, and dominance of attributes associated with the item categories--

Claim Rejections - 35 USC § 112
Claims 35, 36, 39, 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35, 39, and 41 recite “wherein the normalized input data is parsed to further identify a gifting intent of the user, and the intent is determined based further on the identified gifting intent”.  There is insufficient antecedent basis for this limitation in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 7, 21, 25-29, 34-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Statutory Category:
Claims 1, 2, 7, 34-36 are directed to a process.
Claims 21, 25-27 and 37-39 are directed to a manufacture of matter.
Claims 28, 29, 40-43 are directed to a system.

Step 2A Prong 1 Judicial exception: 
	The claims recite the following limitations which have been identified as part of the abstract idea.
Claim 1:  A… method for generating an item recommendation, comprising:
normalizing, …, input data of a user …associated with a user account of the user;
parsing, …, the normalized input data to identify a target recipient different than the user, a dominant object, and attributes associated with the identified target recipient and the dominant object included in the normalized input data;
determining an intent associated with the input data based on dominance of item categories of a determined available supply of items listed in an electronic marketplace, and dominance of attributes associated with the item categories;
ranking, …, a set of matches between a set of dimensions of a knowledge graph associated with the electronic marketplace, the determined intent,, the identified target recipient, and the identified dominant object;
generating, … a formal query for selecting a recommended item from …the electronic market place based on the ranked set of matches;
generating, a result of the generated formal query, the generated result including at least the selected recommended item; and
communicating,  …, the generated result of the generated formal query … wherein the communication causes … to display the generated result …

Claim 21: …:
receiving input data of a user associated with a user account, wherein the user account is associated with an electronic marketplace;
communicating the received input data … associated with the electronic marketplace…
normalize the communicated input data,
parse the normalized input data to identify a target recipient different than the user, a dominant object, and attributes associated with the identified target recipient and the dominant object included in the normalized input data, 
determine an intent associated with the input data based on dominance of item categories of a determined available supply of items listed in an electronic marketplace, and dominance of attributes associated with the item categories;
rank a set of matches between a set of dimensions of a knowledge graph associated with the electronic marketplace, the determined intent, the identified target recipient, and the identified dominant object; 
generate a formal query to select a recommended item from… the electronic market place based on the ranked set of matches, 
generate a result including the selected recommended item based on the generated formal query; and …
…display at least the selected recommended item included in the generated result based upon a receipt thereof from…

Claim 28: … normalize input data of a user…associated with a user account, the user account being associated with an electronic marketplace;
… parse, from the normalized input data, a target recipient different than the user, a dominant object, and attributes associated with the target recipient and the dominant object;
determine an intent associated with the input data based on dominance of item categories of a determined available supply of items listed in an electronic marketplace, and dominance of attributes associated with the item categories;
rank a set of matches between a set of dimensions of a knowledge graph associated with the electronic marketplace, the determined intent, the target recipient, and the dominant object;
… a select a recommended item from …the electronic market place based on a search performed utilizing the ranked set of matches;
… generate a result that includes the recommended item; and
… communicate the generated result .. for output thereby, wherein the communication causes… to display the generated result...

When viewed as a whole the device appears to be directed to the certain methods of organizing human activity, specifically the social activity of a human determining a gift for someone.  This social activity is a mental process performed by the shopper.  
The normalization step may be performed by a human evaluating data and making observations about its similarities to identify uniform data.  Observing their friend trends that may indicate what their friend may like.
The parsing step may be performed by a human evaluating the data, to identify the specific attributes that they deem should be considered for the gift.  The buyer thinking about the trends they’ve noticed with their friend and determining specific attributes that could aid in their search for a gift.
The determination step may be performed by a human (presumably a sells associate) evaluating the user’s statements to determine the user’s intentions.  Sells staff may use knowledge about what is available in the store and knowledge about items within the store to try to determine if any of the available items may match the user’s intentions.
The ranking step may be performed by a human (presumably the sells associate) forming judgments and opinions about the considered attributes using knowledge about what is available in stores.  The knowledge graph itself may be generated by the human 
The generation of the formal query may be performed by a shopper making a judgement and mentally deciding where to shop to find the item, and asking a sales staff to locate items that the shopper is looking for.  Or the Sells staff asking other staff members, calling other stores to check item availabilities, or looking through stock to find and locate suggested items to the customer.
The generation of the results may be performed by the sales staff evaluating the shoppers request and identifying what items the shopper might be interested in.
The communication step may be performed by the sales staff informing the shopper of the items that the sales staff identified/located.

With regard to claims 2, 7, 29, 25-27, 34-42, the claims appear to further define the abstract idea by further defining what information is being processed and how the evaluations are performed.

Step 2A Prong 2 Integration into a practical application:
The claims recite the following limitations which have been identified as additional elements:
Claim 1:  A computer-implemented 
… by at least one processor server device… received via a network from a client device 
… by the at least one processor of the server device…
… by the at least one processor of the server device …
… by the at least one processor of the server device …
… by the at least one processor of the server device … a database…
… by at least one processor server device of the server device…
…by the at least one processor of the server device…  the client device via the network, … the client device …

Claim 21: A non-transitory computer storage medium storing computer-useable instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising:
… from a client device to a server device … wherein the server device is configured to—…from a database of.. cause the client device to display… the server device.

Claim 28: (New) A computerized system comprising:
At least one processor of a server device, and
At least one non-transitory computer storage medium storing computer-usable instructions that, when executed by the at least one processor, cause the at least one processor to:
…from a database of…
…received via a network from a client device…
…to the client device via the network… the client device.
	
The above claim limitations have been identified as recitations of general purpose machines which are merely implementing the abstract idea within a computer environment.  See MPEP 2106.05(b)(I).  When viewed as a whole the claimed device appears to merely implement the social activities that humans undertake when purchasing gifts within a computer environment.  The computer devices appear to merely be tools used to implement the abstract idea.  When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.

Step 2B Significantly more:
The above identified additional claim limitations have been identified as recitations of general purpose machines which are merely implementing the abstract 

Conclusion:
	Based on the above rational the claims have been deemed to ineligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 21, 25, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal [2014/0083963] in view of Bhardwaj [2013/0085893].
With regard to claim 1 Agarwal teaches A computer-implemented method for generating an item recommendation (Agarwal, ¶30 “tailor the gift recommendations to the user”), comprising:
Normalizing as the query is uniformly converted into text from multiple formats (Agarwal, ¶59 “applying natural language processing to a received string of characters or spoken audio”; ¶51 “the first user may make this request by selecting a series of menu options”; ¶53 “the identity of the second user may also be received in the form of , by at least one processor server device (Agarwal, ¶100 “a guidance application server”), input data (Agarwal, ¶51 “ a media guidance application may receive a request from a first user to provide gift recommendations for a second user wherein the request comprises a desired gift attribute and an identify of the second user”) of a user received from a client device (Agarwal, ¶105 “the media guidance application is a client-server based application… control circuitry 304 runs a web browser that interprets web pages provided by a remote server… may receive inputs from the user via input interface 310 and transmit those inputs to the remote server for processing and generating the corresponding displays”) associated with a user account (Agarwal, ¶78 “identify an additional user profile associated with the first user”) of the user as the first user (Id);
parsing (Agarwal, ¶59 “to parse out different parts of speech”), by the at least one processor server device (Agarwal, ¶100 “a guidance application server”), the normalized as the query is uniformly converted into text from multiple formats (Agarwal, ¶59, ¶51, ¶53) input data as the received user request (Agarwal, ¶51 “ a media guidance application may receive a request from a first user to provide gift recommendations for a second user wherein the request comprises a desired gift attribute and an identify of the second user”) to identify a target recipient different than the user as the second user (Id; Agarwal, ¶59 “the media guidance application may apply a natural language processing algorithm to parse out different parts of speech, identify verbs and subjects, and distinguish meaningful adjectives versus articles and other unimportant phrasing.  For example, the media guidance application ma determine that ... “Jim” is the subject that the recommendation is for”), a dominant object as the primary attribute (Agarwal, ¶51 “desired gift attribute”; ¶59 “… For example, the media guidance application may determine that … ‘something related to’ identifies a primary attribute, ‘fishing’ is the primary attribute”) and attributes as additional/secondary attributes (Agarwal, ¶59 “’Fourth of July ‘ and ‘BBQ’ nouns describing secondary factors to consider”; ¶60 “may determine attributes that are not directly mentioned in the request, but that are related to terms included in the request.  For example, the media guidance application may determine that the attributes ‘America’ and ‘patriotic’ are closely associated with the phrase ‘forth of July,’ and include them as attributes in the list”) associated with the identified target recipient as the second user (Agarwal, ¶51 ¶59) and the dominant object as the primary attribute (Agarwal, ¶51) included in the normalized as the query is uniformly converted into text from multiple formats (Agarwal, ¶59, ¶51, ¶53) input data as the received user request (Agarwal, ¶51);
determining, by the at least one processor server device (Agarwal, ¶100 “a guidance application server”) an intent as the intent to get a gift related to fly-fishing (Agarwal, ¶51 “for example, a first user may want to request a gift recommendation for a friend that has expressed a newfound interest in fly-fishing”) associated with the input data based on dominance of item categories (Agarwal, ¶65 “the GiftType describes an overarching category the gift belongs to”) …, and dominance of attributes associated with the item categories (Agarwal, ¶65 “In some embodiments the other information such as the GiftID, GiftName, GiftType, or InitialWeight may be used by the media guidance application in conjunction with the attributes and a user profile to generate a set of weighting for each of the recommended gifts”);
ranking, by the at least one processor server device (Agarwal, ¶100 “a guidance application server”), a set of matches (Agrawal, Figure 11, 1114 “Rank the list of recommended gifts based on the determined weighting”) between a set of dimensions of a knowledge graph (Agarwal, ¶63 “a sophisticated database may contain a graph directly linking together different products and attributes describing each product”) associated with the electronic (Agarwal, ¶49 “electronically consumable user asset”) marketplace (Agarwal, ¶49 “interactive television program guide.. electronic program guides… a purchase history… provide recommendations for content available via websites, apps, and internet based services”), the determined intent as the intent to get a gift related to fly-fishing (Agarwal, ¶51 “for example, a first user may want to request a gift recommendation for a friend that has expressed a newfound interest in fly-fishing”), the identified target recipient as ranking is based on how they match to the 2nd users profile (Agrawal, ¶200 “compares an attribute to the gift attribute preferences of the second user”; ¶199 “the media guidance application pares.. the attributes describing the recommended gift with the gift attribute portion of the user profile, and modify the weighting” wherein the ¶12 “identify a user profile associated with the second user”), and the identified dominant object as the initial weighting based on the primary attribute (Agarwal, Fig 10, 1002; ¶196 “determines the initial weighting based on how relevant the recommended gift is to the original gift attribute contained in the request form the first user”);
generating, by the at least one processor of the server device (Agarwal, ¶100 “a guidance application server”), a formal query (Agarwal, ¶209 “generates.. a database query from the gift attributes and the importance levels and transmits the for selecting a recommended item (Agarwal, ¶217 “filters... the ranked list of recommended gifts based on the determined weighting”) from a database (Agarwal, ¶63 “a sophisticated database”) of the electronic market place (Agarwal, ¶49 “interactive television program guide.. electronic program guides… a purchase history… provide recommendations for content available via websites, apps, and internet based services”) based on the ranked set of matches (Agrawal, Figure 11, 1114 “Rank the list of recommended gifts based on the determined weighting”);
generating, by the at least one processor of the server device (Agarwal, ¶100 “a guidance application server”), a result of the generated formal query (Agarwal, ¶310 “retrieves .. a list of recommended gifts”), the generated result including at least the selected recommended item (Agarwal, ¶217 “filters... the ranked list of recommended gifts based on the determined weighting”); and
communicating, by the at least one processor of the server device (Agarwal, ¶100 “a guidance application server”), the generated result of the generated formal query (Agarwal, ¶218 “display .. part of the filters list to the user in an order based rankings”) to the client device (Agarwal, ¶105 “The client device may receive the displays generated by the remote server and may display the content of the displays locally on equipment device 300”)  via the network (Agarwal, ¶100 “Communications circuitry may include a cable modem, an integrated services digital network (ISDN) modem, ... or any other suitable communications circuitry”), wherein the communication causes the client device to display the generated result (Agarwal, ¶218 “display … part of the filters list to the user in an order based rankings”).
of a determined available supply of items listed in an electronic marketplace.  Bhardwaj teaches of a determined available supply of items listed in an electronic marketplace (Bhardwaj, ¶98 “For each matching item, information such as… availability.. may be displayed”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to recommend items that are available for purchase from the app provided by Bhardwaj as it yields the predictable results of allowing the user to purchase items of interest directly (Bhardwaj, ¶98 “the user can also purchase an item of interest within the app”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to use the availability information which Bhardwaj teaches displaying to rank the displayed recommendations as this yields the predictable results of successfully ranking the results using known information.  Listing the items showing the items with the least available stock would encourage the user to purchase said items before they are sold out. 

With regard to claim 21 Agrawal teaches A non-transitory computer storage medium (Agrawal, ¶130 “this algorithm may be encoded on to non-transitory storage medium… as a set of instructions to be decoded and executed by processing circuitry”) storing computer-useable instructions as a set of instructions (Id) that, when executed by at least one processor as decoded and executed by processing circuitry (Id), cause the at least one processor to perform operations comprising:
receiving input data (Agarwal, ¶51 “ a media guidance application may receive a request from a first user to provide gift recommendations for a second user wherein the request comprises a desired gift attribute and an identify of the second user”) of a user as a first user (Id) associated with a user account (Agarwal, ¶78 “identify an additional user profile associated with the first user”), wherein the user account is associated with an electronic (Agarwal, ¶49 “electronically consumable user asset”) marketplace (Agarwal, ¶49 “interactive television program guide... electronic program guides… a purchase history… provide recommendations for content available via websites, apps, and internet based services”);
communicating the received input data from a client device (Agarwal, ¶105 “the media guidance application is a client-server based application… control circuitry 304 runs a web browser that interprets web pages provided by a remote server… may receive inputs from the user via input interface 310 and transmit those inputs to the remote server for processing and generating the corresponding displays”) to a server device associated with the electronic marketplace (Agrawal, ¶105 “Equipment device 300 may receive inputs from the user via input interface 310 and transmit those inputs to the remote server for processing and generating the corresponding displays”), wherein the server device (Agarwal, ¶100 “a guidance application server”) is configured to -
normalize the communicated input data as the query is uniformly converted into text from multiple formats (Agarwal, ¶59, ¶51, ¶53), 
parse (Agarwal, ¶59 “to parse out different parts of speech”) the normalized input data as the received user request (Agarwal, ¶51 “ a media guidance application  to identify a target recipient different than the user as the second user (Id; Agarwal, ¶59 “the media guidance application may apply a natural language processing algorithm to parse out different parts of speech, identify verbs and subjects, and distinguish meaningful adjectives versus articles and other unimportant phrasing.  For example, the media guidance application ma determine that ... “Jim” is the subject that the recommendation is for”), a dominant object as the primary attribute (Agarwal, ¶51 “desired gift attribute”; ¶59 “… For example, the media guidance application may determine that … ‘something related to’ identifies a primary attribute, ‘fishing’ is the primary attribute”) and attributes as additional/secondary attributes (Agarwal, ¶59 “’Fourth of July ‘ and ‘BBQ’ nouns describing secondary factors to consider”; ¶60 “may determine attributes that are not directly mentioned in the request, but that are related to terms included in the request.  For example, the media guidance application may determine that the attributes ‘America’ and ‘patriotic’ are closely associated with the phrase ‘forth of July,’ and include them as attributes in the list”) associated with the identified target recipient as the second user (Agarwal, ¶51 ¶59) and the dominant object as the primary attribute (Agarwal, ¶51) included in the normalized as the query is uniformly converted into text from multiple formats (Agarwal, ¶59, ¶51, ¶53) input data as the received user request (Agarwal, ¶51), 
determine an intent as the intent to get a gift related to fly-fishing (Agarwal, ¶51 “for example, a first user may want to request a gift recommendation for a friend that has expressed a newfound interest in fly-fishing”) associated with the input data based on dominance of item categories (Agarwal, ¶65 “the GiftType describes an overarching category the gift belongs to”) …, and dominance of attributes associated with the item categories (Agarwal, ¶65 “In some embodiments the other information such as the GiftID, GiftName, GiftType, or InitialWeight may be used by the media guidance application in conjunction with the attributes and a user profile to generate a set of weighting for each of the recommended gifts”);
rank a set of matches (Agrawal, Figure 11, 1114 “Rank the list of recommended gifts based on the determined weighting”) between a set of dimensions of a knowledge graph (Agarwal, ¶63 “a sophisticated database may contain a graph directly linking together different products and attributes describing each product”) associated with the electronic (Agarwal, ¶49 “electronically consumable user asset”) marketplace (Agarwal, ¶49 “interactive television program guide.. electronic program guides… a purchase history… provide recommendations for content available via websites, apps, and internet based services”), the determined intent as the intent to get a gift related to fly-fishing (Agarwal, ¶51 “for example, a first user may want to request a gift recommendation for a friend that has expressed a newfound interest in fly-fishing”), the identified target recipient as ranking is based on how they match to the 2nd users profile (Agrawal, ¶200 “compares an attribute to the gift attribute preferences of the second user”; ¶199 “the media guidance application pares.. the attributes describing the recommended gift with the gift attribute portion of the user profile, and modify the weighting” wherein the ¶12 “identify a user profile associated with the second user”), and the identified dominant object as the initial weighting based on the primary attribute (Agarwal, Fig 10, 1002; ¶196 “determines the initial weighting based ,
 generate a formal query (Agarwal, ¶209 “generates.. a database query from the gift attributes and the importance levels and transmits the generated query to a recommendation database”) to select a recommended item (Agarwal, ¶217 “filters... the ranked list of recommended gifts based on the determined weighting”) from a database (Agarwal, ¶63 “a sophisticated database”) of the electronic market place (Agarwal, ¶49 “interactive television program guide.. electronic program guides… a purchase history… provide recommendations for content available via websites, apps, and internet based services”) based on the ranked set of matches (Agrawal, Figure 11, 1114 “Rank the list of recommended gifts based on the determined weighting”);
generate a result including the selected recommended item (Agarwal, ¶217 “filters... the ranked list of recommended gifts based on the determined weighting”) based on the generated formal query (Agarwal, ¶310 “retrieves .. a list of recommended gifts”); and
causing the client device to display at least the selected recommended item included in the generated result (Agarwal, ¶218 “display … part of the filters list to the user in an order based rankings”) based on a receipt thereof from the server device (Agarwal, ¶105 “The client device may receive the displays generated by the remote server and may display the content of the displays locally on equipment device 300”).
Agarwal does not explicitly teach of a determined available supply of items listed in an electronic marketplace.  Bhardwaj teaches of a determined available supply of items listed in an electronic marketplace (Bhardwaj, ¶98 “For each matching item, information such as… availability.. may be displayed”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to recommend items that are available for purchase from the app provided by Bhardwaj as it yields the predictable results of allowing the user to purchase items of interest directly (Bhardwaj, ¶98 “the user can also purchase an item of interest within the app”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to use the availability information which Bhardwaj teaches displaying to rank the displayed recommendations as this yields the predictable results of successfully ranking the results using known information.  Listing the items showing the items with the least available stock would encourage the user to purchase said items before they are sold out.

With regard to claim 25 the proposed combination further teaches wherein the set of knowledge graph dimensions (Agarwal, ¶63 “a sophisticated database may contain a graph directly linking together different products and attributes describing each product”)  includes at least one of a category (Agarwal, ¶65 “the GiftType describes an overarching category the gift belongs to”), an attribute as additional/secondary attributes (Agarwal, ¶59 “’Fourth of July ‘ and ‘BBQ’ nouns describing secondary factors to consider”; ¶60 “may determine attributes that are not directly mentioned in the request, but that are related to terms included in the request.  For example, the media guidance application may determine that the attributes , or an attribute value as additional/secondary attributes (Agarwal, ¶59 “’Fourth of July ‘ and ‘BBQ’ nouns describing secondary factors to consider”; ¶60 “may determine attributes that are not directly mentioned in the request, but that are related to terms included in the request.  For example, the media guidance application may determine that the attributes ‘America’ and ‘patriotic’ are closely associated with the phrase ‘forth of July,’ and include them as attributes in the list”).

With regard to claim 28 Agarwal teaches A computer-implemented method for generating an item recommendation (Agarwal, ¶30 “tailor the gift recommendations to the user”), comprising:
at least one processor as processing circuitry (130) of a server device (Agarwal, ¶100 “a guidance application server”);
non-transitory computer storage medium (Agrawal, ¶130 “this algorithm may be encoded on to non-transitory storage medium… as a set of instructions to be decoded and executed by processing circuitry”) storing computer-useable instructions as a set of instructions (Id) that, when executed by at least one processor as decoded and executed by processing circuitry (Id), cause the at least one processor to
Normalize as the query is uniformly converted into text from multiple formats (Agarwal, ¶59 “applying natural language processing to a received string of characters or spoken audio”; ¶51 “the first user may make this request by selecting a series of  input data (Agarwal, ¶51 “ a media guidance application may receive a request from a first user to provide gift recommendations for a second user wherein the request comprises a desired gift attribute and an identify of the second user”) of a user received via a network (Agarwal, ¶100 “Communications circuitry may include a cable modem, an integrated services digital network (ISDN) modem, ... or any other suitable communications circuitry”) from a client device (Agarwal, ¶105 “the media guidance application is a client-server based application… control circuitry 304 runes a web browser that interprets web pages provided by a remote server… may receive inputs from the user via input interface 310 and transmit those inputs to the remote server for processing and generating the corresponding displays”) associated with a user account (Agarwal, ¶78 “identify an additional user profile associated with the first user”) of the user as the first user (Id), the user account being associated with an electronic marketplace (Agarwal, ¶49 “electronically consumable user asset”);
parse (Agarwal, ¶59 “to parse out different parts of speech”), from the normalized input data as the query is uniformly converted into text from multiple formats (Agarwal, ¶59, ¶51, ¶53), a target recipient different than the user as the second user (Id; Agarwal, ¶59 “the media guidance application may apply a natural language processing algorithm to parse out different parts of speech, identify verbs and subjects, and distinguish meaningful adjectives versus articles and other unimportant phrasing.  For example, the media guidance application ma determine that ... “Jim” is the subject that the recommendation is for”), a dominant object as the primary attribute (Agarwal, ¶51 “desired gift attribute”; ¶59 “… For example, the media guidance  and attributes as additional/secondary attributes (Agarwal, ¶59 “’Fourth of July ‘ and ‘BBQ’ nouns describing secondary factors to consider”; ¶60 “may determine attributes that are not directly mentioned in the request, but that are related to terms included in the request.  For example, the media guidance application may determine that the attributes ‘America’ and ‘patriotic’ are closely associated with the phrase ‘forth of July,’ and include them as attributes in the list”) associated with the target recipient as the second user (Agarwal, ¶51 ¶59) and the dominant object as the primary attribute (Agarwal, ¶51);
determine an intent as the intent to get a gift related to fly-fishing (Agarwal, ¶51 “for example, a first user may want to request a gift recommendation for a friend that has expressed a newfound interest in fly-fishing”) associated with the normalized input data based on dominance of item categories (Agarwal, ¶65 “the GiftType describes an overarching category the gift belongs to”) …, and dominance of attributes associated with the item categories (Agarwal, ¶65 “In some embodiments the other information such as the GiftID, GiftName, GiftType, or InitialWeight may be used by the media guidance application in conjunction with the attributes and a user profile to generate a set of weighting for each of the recommended gifts”);
rank a set of matches (Agrawal, Figure 11, 1114 “Rank the list of recommended gifts based on the determined weighting”) between a set of dimensions of a knowledge graph (Agarwal, ¶63 “a sophisticated database may contain a graph directly linking together different products and attributes describing each product”) associated with the electronic (Agarwal, ¶49 “electronically consumable user asset”) marketplace (Agarwal, ¶49 “interactive television program guide.. electronic program guides… a purchase history… provide recommendations for content available via websites, apps, and internet based services”), the determined intent as the intent to get a gift related to fly-fishing (Agarwal, ¶51 “for example, a first user may want to request a gift recommendation for a friend that has expressed a newfound interest in fly-fishing”), the target recipient as ranking is based on how they match to the 2nd users profile (Agrawal, ¶200 “compares an attribute to the gift attribute preferences of the second user”; ¶199 “the media guidance application pares.. the attributes describing the recommended gift with the gift attribute portion of the user profile, and modify the weighting” wherein the ¶12 “identify a user profile associated with the second user”), and the dominant object as the initial weighting based on the primary attribute (Agarwal, Fig 10, 1002; ¶196 “determines the initial weighting based on how relevant the recommended gift is to the original gift attribute contained in the request form the first user”); 
select a recommended item as selecting the recommended items to present by filtering the ranked list of recommended gifts (Agarwal, ¶217 “filters... the ranked list of recommended gifts based on the determined weighting”) from a database (Agarwal, ¶63 “a sophisticated database”) of the electronic market place (Agarwal, ¶49 “interactive television program guide.. electronic program guides… a purchase history… provide recommendations for content available via websites, apps, and internet based services”) based on a searched performed (Agarwal, ¶209 “generates.. a database query from the gift attributes and the importance levels and transmits the generated query to a recommendation database”) utilizing the ranked set of matches (Agrawal, ;
generate a result that including at least the recommended item (Agarwal, ¶217 “filters... the ranked list of recommended gifts based on the determined weighting”); and
communicate the generated result (Agarwal, ¶218 “display .. part of the filters list to the user in an order based rankings”) to the client device (Agarwal, ¶105 “The client device may receive the displays generated by the remote server and may display the content of the displays locally on equipment device 300”) via the network (Agarwal, ¶100 “Communications circuitry may include a cable modem, an integrated services digital network (ISDN) modem, ... or any other suitable communications circuitry”) for output thereby, wherein the communication causes the client device to display the generated result (Agarwal, ¶218 “display … part of the filters list to the user in an order based rankings”).
Agarwal does not explicitly teach of a determined available supply of items listed in an electronic marketplace.  Bhardwaj teaches of a determined available supply of items listed in an electronic marketplace (Bhardwaj, ¶98 “For each matching item, information such as… availability.. may be displayed”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to recommend items that are available for purchase from the app provided by Bhardwaj as it yields the predictable results of allowing the user to purchase items of interest directly (Bhardwaj, ¶98 “the user can also purchase an item of interest within the app”).  It would have been obvious to one of 

	With regard to claim 29 the proposed combination further teaches for prompt the client device for one or more portions of the input data in a sequence determined from at least the identified target recipient (Agrawal, ¶27 “the media guidance application may query the first user … [information about the second user] .. for example, the media guidance application may request the first user provide some information upon which the media guidance application may create a user profile for the second user”).

Claims 6, 7, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Bhardwaj and Gruber [2012/0016678].

With regard to claim 2 the proposed combination further teaches wherein the input data includes voice data (Agrawal, ¶103 “voice recognition interface”; ¶8 “applying a natural language processing algorithm to a received string of characters or spoken audio”) of the user received from the client device in response to in a … dialog prompt (Agrawal, ¶27 “the media guidance application may query the first user … a multi-turn dialog prompt (Gruber, ¶268 “When assistant explicitly prompts the user for input, as when it requests a response to a question or offers a menu of next steps from which to choose”; ¶261).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the input dialog techniques taught by Gruber is it yields the predictable results of gathering information from the user in a conversational dialog (Gruber, ¶11) which may be easier for some users.

With regard to claims 6 and 26 the proposed combination further teaches wherein the dominant object corresponds to a longest (Gruber, ¶313 “phrases from long-term personal memory”) fragment parsed from the normalized input data (Gruber, ¶252 “Language pattern recognizers, which may be used to recognize idioms, phrases, grammatical constructs, or other patterns in the current input”; ¶312 “statistical language models are tuned to look for words, names, and phrases”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using normalization techniques taught by Gruber as it yields the predictable results of identifying words, names, and phrases from natural text.

wherein the intent as the intent to get a gift related to fly-fishing (Agarwal, ¶51 “for example, a first user may want to request a gift recommendation for a friend that has expressed a newfound interest in fly-fishing”) is determined based further in part on a detected location of the client device (Gruber, ¶386 “to understanding the user’s intent, which can include, for example … other personal dynamic data obtained about the user such as location”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using normalization techniques taught by Gruber as it yields the predictable results of interpreting the intentions of the user using known techniques.

Claims 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, in view of Bhardwaj and Jihn [2017/0124627].

With regard to claims 34, 37, 40 the proposed combination further teaches wherein the normalized as the query is uniformly converted into text from multiple formats (Agarwal, ¶59 “applying natural language processing to a received string of characters or spoken audio”; ¶51 “the first user may make this request by selecting a series of menu options”; ¶53 “the identity of the second user may also be received in the form of an image or location”) input data (Agarwal, ¶51 “ a media guidance application may receive a request from a first user to provide gift recommendations for a second user wherein the request comprises a desired gift attribute and an identify of the second user”) is parsed (Agarwal, ¶59 “to parse out different parts of speech”) to further identify a … of the target recipient (Agrawal, ¶12 “identify a user profile associated with the second user based on the identity of the second user”), the attributes are further associated with the identified… (Agrawal, ¶199 “the gift attribute portion of the user profile”), and the knowledge graph (Agarwal, ¶63 “a sophisticated database may contain a graph directly linking together different products and attributes describing each product”) is further associated with the identified … as attributes describing each product (Id).
Agrawal does not explicitly teach that the identified attribute is the gender of the target recipient.  It should be noted that the specific data upon which the device operates is a matter of design optimization.  Any particular data would not invoke a functional distinction between any other types of data.  As such this claim element has been identified as non-functional descriptive material as it merely describes the specific data upon which the device operates.  Nevertheless, Jihn teaches gender (Jihn, ¶181 “verify products previously preferred by the user form a current interest and purchase of the user… subdivide the products in further detail based on age and gender, and may recommend a product”; ¶185 “if the gift recipient steadily searches for camping gear… and a gender of the gift recipient is male as is verified to have a spouse and child, the gift recipient may be included in a ‘family camping’ group”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to analyze the gender of the target recipient as taught by Jihn as it is a simple substitution of one data element over another that yields the predictable results of helping to determine what the user may be interested in.

With regard to claims 35, 38, 41 the proposed combination further teaches wherein the normalized as the query is uniformly converted into text from multiple formats (Agarwal, ¶59 “applying natural language processing to a received string of characters or spoken audio”; ¶51 “the first user may make this request by selecting a series of menu options”; ¶53 “the identity of the second user may also be received in the form of an image or location”) input data (Agarwal, ¶51 “ a media guidance application may receive a request from a first user to provide gift recommendations for a second user wherein the request comprises a desired gift attribute and an identify of the second user”) is parsed (Agarwal, ¶59 “to parse out different parts of speech”) to further identify a gifting intent of the user (Agarwal, ¶51 “ a media guidance application may receive a request from a first user to provide gift recommendations for a second user wherein the request comprises a desired gift attribute and an identify of the second user”), and the intent is determined based further on the identified gifting intent (Agarwal, ¶51 “ a media guidance application may receive a request from a first user to provide gift recommendations for a second user wherein the request comprises a desired gift attribute and an identify of the second user”).

With regard to claims 36, 39, 42 the proposed combination further teaches wherein the generated result (Agarwal, ¶218 “display … part of the filters list to the user in an order based rankings”) of the generated formal query (Agarwal, ¶218 “display … part of the filters list to the user in an order based rankings”) is provided based on the identified gifting intent of the user (Agarwal, ¶51 “ a media guidance .

With regard to claim 43 the proposed combination further teaches wherein the gender (Jihn, ¶185 “a gender of the gift recipient is male”) is identified based on a discernment of gender (Jihn, ¶185 “a gender of the gift recipient is male”) of the identified recipient (Agarwal, ¶12 “identify the user profile… perform a search and identify the second user’s profile on popular social media and shopping sites”; ¶53 “once the second user has been identified, the media guidance application may retrieve other information about the second user, such as a name or a URL associated with the second user”).

Response to Arguments
	Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive.  

With regard to the 101, applicant argues that the office has not followed the 2019 guidance for step 2B in that there was no evaluation of well-understood, routine, and conventional activity in the field. (Remarks, page 10, argument A)
In response to the preceding argument the evaluation of well-understood, routine, and conventional activity is detailed in MPEP 2106.05(d).  The MPEP states that this consideration is only evaluated in step 2B “particularly the improvement 
Based on the above rational the applied rejection analysis is proper.

With regard to the 101, applicant argues that the office has not followed the 2019 guidance for step 2B in that the office failed to reevaluate the claims in Step 2B.
In response to the preceding argument Step 2A Prong One is an evaluation of the limitations identified as reciting an abstract idea.  Step 2A Prong Two is an evaluation of the additional limitations (those limitations Not identified as part of the abstract idea) to determine if those additional limitations integrate the abstract idea into a practical application.  As stated above, the determination of the additional limitations as being generic computer devices (MPEP 2106.05(b)(I) is a valid basis for determining that the limitations to not integrate an abstract idea into a practical application.  The office evaluated the additional limitations, viewed within the claimed device as a whole, and determined that the additional limitations appeared to be recitations of generic computing devices used merely as tools to implement the abstract idea within a 

With regard to the 101, applicant argues that the claims are not directed to an abstract idea; that “certain methods of organizing human activity” is limited to fundamental economic principles or practices; commercial or legal interactions; managing personal behavior or relationships or interactions between people.  Specifically applicant argues that the claims are nod recited to economic tools, marketing, sales or legal agreement between two or more parties.  (Remarks Page 13, Argument B)
In response to the preceding argument the instant claims were identified as certain methods of organizing human activity, specifically “managing personal behavior or relationships or interactions between people”.  MPEP 2106.04(a)(2) section C details this abstract group.  Within the Step 2A prong 1 analysis a detailed explanation is provided for each claim limitation explaining how a human may perform the recited 
Based on the above rational the applied rejection is maintained.

With regard to the 101, applicant argues that the claims improve existing technologies.  Applicant cites to Paragraphs [0005], [0006], and [0052] of the specification.  (Remarks Page 15, argument C)
Improvements to the functioning of a computer is detailed in MPEP 2106.05(a).  This section of the MPEP recites:
“If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”

“It is important to note, the judicial exception alone cannot provide the improvement.”
In response to the preceding argument, Paragraph [0005] discusses technical limitations making it difficult for users to communicate intent, such as sharing photos of products to help with a search.  This appears to amount to a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill.  Nor is there anything in the claims that appears to address the argued technical limitations.  Furthermore, the use of image searches to identify search results that are similar to a query image is a standard technique well known in the art (Bhardwaj provides an example of such a device known in the art since 2013), and is not an improvement to the technology.
Paragraph [0006] discusses the use of a AI personal assistance system to provide personal assistance to a user using a knowledge graph.  There is no detail regarding how this is to be done, nor is there any explanation in the rest of the specification that ties the disclosed functionality to addressing this problem.  The claims do not recite anything that would be construed as a personal AI assistance system, beyond the basic mention of the user of a knowledge graph.  Which the user of knowledge graphs to identify search results personalized to a specific user is a standard technique frequently used in the art, as is displayed in the prior arts on record.  Paragraph [0052] recites the ability of the system to increase efficiency over time as the systems understanding of the user grows.  There is nothing in the claims that appear to 
The claims appear to be using computer devices to implement the process humans go through when selecting gifts to be given.  This appears to amount to a mere automation of a manual process, which the courts have found to not amount to improvements in computer-functionality (See example iii in MPEP 2106.05(a)(I) the list of examples which the courts have found to not be sufficient to show an improvement).
Based on the above rational the applied rejection is maintained.

With regard to the prior art, applicants arguments relate to the claim amendments.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158